By the Court:
We see no error in the judgment of the circuit court reversing that of the common pleas. If the defendant desired to avail himself of his tender he should have kept it good by depositing the amount with the justice of the peace. Section 5137, Revised Statutes, requires such deposit to be made where the action is first begun in the common pleas. By section 6705, the provisions governing practice in the common pleas which are in their nature applicable to actions before justices of the peace, and where no special provision is found, are made applicable to such actions, and no reason is perceived why the requirements of section 5137 should not govern like actions first brought before justices. They seem to be in their nature applicable, and no special provision relating to the subject is found in the justice’s code. Such has been the practice and is, we think, the understanding of the bench and bar throughout the state. See Swan’s Treatise, 17th ed., p. 861.
Nor did the circuit court err in rendering final judgment. The defendant was content with the judgment of the common pleas, and the only question before the reviewing court was as to the judgment so rendered. The question was not whether the trial had been properly conducted, nor whether the verdict was for the proper amount, but whether the judgment rendered upon the verdict was right.

Judgment affirmed.